Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 12.1 PSEG POWER LLC COMPUTATION OF RATIOS OF EARNINGS TO FIXED CHARGES For the Six Months Ended For the Years Ended June 30, December 31, 2006 (Millions, except ratios) Earnings as Defined in Regulation S-K (A): Pre-tax Income from Continuing Operations $ Fixed Charges 89 Capitalized Interest ) (8 ) Preferred Stock Dividend Requirements        Total Earnings $ Fixed Charges as Defined in Regulation S-K (B) Interest Expense $ $ 89 $ Preferred Securities Dividend Requirements of Subsidiaries        Interest Factor in Rentals 1  1 1 2 1 2 Total Fixed Charges $ $ 89 $ Ratio of Earnings to Fixed Charges 8.69 (A) The term "earnings" shall be defined as pre-tax Income from Continuing Operations. Add to pre-tax income the amount of fixed charges adjusted to exclude the amount of any interest capitalized during the period. (B) Fixed Charges represent (a) interest, whether expensed or capitalized, (b) amortization of debt discount, premium and expense and (c) an estimate of interest implicit in rentals.
